BY THE .COURT.
Epitomized Opinion
This was a hearing on a motion to dismiss a petition in error filed in the Court of Appeals for Franklin County, Ohio. Under Court Rule No. 8, plaintiff-in-error was required to file a brief in the Court of Appeals within a certain length of time. Upon failure of counsel to do this, a motion was filed by tho defendant-in-error to dismiss the case. In overruling the motion, the Court of Appeals held:
1. In view of the importance of this case, the voluminous record and the situation of counsel, the delay of, the brief of counsel for plaintiff-in-error was not so great as to warrant the court in dismissing the ease under Rule No. 8.